DETAILED ACTION
	This is a non-final Office action in response to communications received on 04/20/2021.  Claims 1-20 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 04/20/2021 are acknowledged.

Information Disclosure Statement
Information disclosure statement filed on 01/10/2022 has been received and is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
The instant application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a learning module configured to monitor link traffic flow,“ “an analysis module configured to measuring throughput of the link traffic flow,” and “a calibration module configured to calibrate at least one shaper” in claim 11. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 11 in the instant application is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for at least the following reasons:
 “a learning module8a learning ” is a generic placeholder that uses “configured to” as a linking word, uses functional language “to monitor link traffic flow” and does not recite a corresponding structure,
“an analysis module8a learning ” is a generic placeholder that uses “configured to” as a linking word, uses functional language “to measuring throughput of the link traffic flow” and does not recite a corresponding structure,
“a calibration module8a learning ” is a generic placeholder that uses “configured to” as a linking word, uses functional language “to calibrate at least one shaper” and does not recite a corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 to 20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to claim 11, claim limitation “a learning module configured to monitor link traffic flow” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform monitoring of link traffic flow. As would be recognized by those of ordinary skill in the art, the monitoring can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Further, as to claim 11, claim limitation “an analysis module configured to measuring throughput of the link traffic flow” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to measuring throughput of the link traffic flow. As would be recognized by those of ordinary skill in the art, the measuring can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Furthermore, as to claim 11, claim limitation “a calibration module configured to calibrate at least one shaper” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to to calibrate at least one shaper. As would be recognized by those of ordinary skill in the art, the calibration can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 12 to 20 are rejected for the same reasons. 

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0112483 A1 (hereinafter, "Sridhar") in view of US 2010/01 89063 A1 (hereinafter, "Kokku").  Examiner notes that Sridhar was published before the effective date of filing of the instant application, hence, it is a 102(a)(1) prior art for which common ownership exception does not apply.

The instant application is directed to a system and method for link bandwidth management with a view to optimization, and is depicted in FIG. 4 of the application which is reproduced on the following page:

    PNG
    media_image1.png
    408
    331
    media_image1.png
    Greyscale


The primary reference of Sridhar is directed to a system and a method for traffic management on a network, to obtain a desired outcome for a network operator's traffic, with representative figures, FIG. 3 and FIG. 4, being reproduced below:


    PNG
    media_image2.png
    323
    292
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    400
    289
    media_image3.png
    Greyscale

The secondary reference of Kokku discloses a method and system for rate matching and rate shaping of a network’s traffic, with representative FIG. 2 being reproduced below: 

    PNG
    media_image4.png
    417
    288
    media_image4.png
    Greyscale


As to claim 1:
Sridhar discloses the following limitations of claim 1, as follows:
1.  A method for link bandwidth management in a computer network (Sridhar, Fig. 6 and paragraph [0017] depict/disclose a method/system for traffic management on a network), the method comprising: 
monitoring link traffic flow for a predetermined amount of time (Sridhar, paragraph [0116] discloses that link capacity may be determined on predetermined intervals, with Examiner taking the broadest reasonable interpretation (BRI) that determining link capacity must necessarily involve monitoring link traffic flow); 
measuring throughput of the link traffic flow (Sridhar, paragraph [0120] discloses that in a non-limiting example, system characteristics, such as per user values of RTT, Throughput and Loss is measured every predetermined time interval (e.g., 250 ms), with Examiner taking the interpretation under BRI that throughput of link traffic flow is the sum of all users throughput that utilize the traffic link); 
estimating the bandwidth based on the throughput (Sridhar, Fig. 6, reference 605 and paragraph [0118] depict/disclose a system that reviews (i.e., estimates) the link bandwidth on predetermined time intervals); and 
calibrating at least one shaper based on the estimated bandwidth (Sridhar, paragraph [0063] discloses that at least one shaper (e.g., shaper 115) allocates bandwidth per traffic class to shape the traffic of the network, with Examiner interpreting the allocation under BRI as fine-tuning or calibrating).  
	Even though Examiner notes that all limitations of claim 1 mapped above are reasonably disclosed by the primary reference of Sridhar, but the secondary reference of Kokku further discloses and clarifies a few limitations, as follows:
measuring throughput of the link traffic flow (Kokku, paragraph [0054]
discloses that in a system (e.g., system 514), link throughput is estimated as the maximum achievable throughput of each link).
calibrating at least one shaper based on the estimated bandwidth (Kokku, paragraph [0072] discloses that a shaper is calibrated by defining the dequeuing rate (i.e, shaping the traffic through this action) based on the determination of the link capacity (i.e., bandwidth) depending on one of two states of the link in a measuring time interval).  

Kokku is combinable with Sridhar because both belong to the same field of endeavor of traffic shaping of traffic on a particular link to optimize the available link capacity or bandwidth. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Sridhar to include the measurement of link throughput based on maximum achievable throughput, and to apply shaper rate setting techniques as disclosed by Kokku in order to make use of known techniques to improve similar methods, or products in the same way in a related field of endeavor (e.g., faster convergence to a desired link bandwidth as disclosed by Kokku (see, Kokku, paragraph [0076])).


As to claim 2:
	Sridhar and Kokku disclose the limitations of claim 1, with Sridhar further disclosing the remaining limitations of claim 2, as follows:
2. The method according to claim 1, further comprising: 
monitoring the link traffic flow after calibration (Sridhar, Fig. 4 depicts a continuous loop of link monitoring, and paragraph [0068-0069] disclose that monitoring or review of the network traffic is performed continuously in a loop);
determining whether the calibration of the bandwidth is affecting traffic flow (Sridhar, paragraph [0120] discloses that in a non-limiting example, a system measures values of RTT, Throughput and Loss based on an interval of time, that Examiner interprets as measuring effect on the traffic flow); and 
re-calibrating the at least one shaper based on the effect to the traffic flow (Sridhar, Fig. 4 depicts a continuous loop of link monitoring, and paragraph [0068-0069] disclose that review of network traffic is performed continuously to obtain desired outcome of the network by using at least one shaper, in other words, fine-tuning or calibration is performed in a loop based on ongoing measurement of affect on traffic flows).  


As to claim 3:
	Sridhar and Kokku disclose the limitations of claim 1, with Sridhar further disclosing a further few limitations of claim 3, as follows:

3. The method of claim 1, wherein measuring the throughput of the link traffic flow comprises: 
disabling the at least one shaper for a predetermined period at predetermined intervals (Sridhar, Fig. 13 depicts a continuous loop of link monitoring with a disclosure of a non-limiting example in the figure that a PID controller applies the shaper for a predetermined period of time, which supports a reasonable inference that the shaper is not enabled continuously (in other words, disabled after predetermined intervals of time)); and 
estimating the bandwidth based on the highest throughput points (Sridhar, Fig. 13 depicts a non-limiting example where before measuring the link bandwidth every predetermined interval, shaper’s actions are adjusted to achieve increase in per user bandwidth (consequently, an inference is supported that total link bandwidth of all users is increased), thus, the link bandwidth estimation is inferred to occur on highest throughput points).  
	Sridhar does not directly disclose the following limitation of claim 3:
determining a highest throughput point at each predetermined interval.
However, Kokku, in the same field of endeavor, discloses the remaining limitation of claim 3, as follows:
determining a highest throughput point at each predetermined interval (Kokku, paragraph [0053] discloses that a capacity monitor module estimates the maximum throughput of a data link by computing the maximum throughput for each user).

Regarding claim 3, the same motivation to combine Kokku with Sridhar utilized in claim 1 is equally applicable in the instant claim.


As to claim 4:
	Sridhar and Kokku disclose the limitations of claim 3, with Sridhar further disclosing the remaining limitations of claim 4, as follows:
4. The method of claim 3, 
wherein the predetermined period is minutes (Sridhar, Fig. 13 depicts a continuous loop of link monitoring with a disclosure of a non-limiting example in the figure that a PID controller applies the shaper for a predetermined period of 5 minutes) and 
the predetermined intervals are hours (Sridhar, paragraph [0116] discloses that link capacity may be determined on predetermined intervals, for example, hourly).  


As to claim 5:
	Sridhar and Kokku disclose the limitations of claim 3, with Kokku further disclosing the remaining limitations of claim 5, as follows:
5. The method of claim 3 
wherein the estimating the bandwidth based on the highest throughput points comprises taking a rolling average based on a predetermined number of previous highest throughput points (Kokku, paragraph [0058] discloses that a capacity monitor module measures the observed throughput or capacity of each link by using a moving average of the time needed to transmit a packet with fixed size (i.e., rolling average), with Examiner interpreting the well-known in the field terms bandwidth and capacity such that bandwidth is measure of capacity of a link, hence, a disclosure about measuring capacity is applicable in the similar manner to measuring bandwidth).

Regarding claim 5, the same motivation to combine Kokku with Sridhar utilized in claim 1 is equally applicable in the instant claim.


As to claim 6:
	Sridhar and Kokku disclose the limitations of claim 3, with Kokku further disclosing the remaining limitations of claim 6, as follows:
6. The method of claim 3 
wherein the estimating the bandwidth based on the highest throughput points comprises a weighted average favoring the more recent highest throughput points (Kokku, paragraph [0055] discloses that a capacity monitor module measures the observed throughput of each link by using an exponential weighted moving average, with Examiner interpreting the terms bandwidth and capacity that are well-known in the field such that bandwidth is measure of capacity of a link, hence, a disclosure about measuring capacity is applicable in the similar manner to measuring bandwidth).  

Regarding claim 6, the same motivation to combine Kokku with Sridhar utilized in claim 1 is equally applicable in the instant claim.


As to claim 7:
	Sridhar and Kokku disclose the limitations of claim 2, with Sridhar further disclosing the remaining limitations of claim 7, as follows:
7. The method of claim 2, 
wherein determining whether the calibration of the bandwidth is affecting the traffic flow comprises: 
- 17-determining whether packet loss has changed after the calibration of the traffic flow (Sridhar, Fig. 4 depicts a continuous loop of link monitoring, and paragraph [0068-0069] disclose that review of network traffic is performed continuously to obtain desired outcome of the network by using at least one shaper, while Sridhar, paragraph [0119] discloses a non-limiting example of a system that measure application BW (bytes/min), and also measures Loss (i.e., packet loss) every 250 ms).  


As to claim 8:
	Sridhar and Kokku disclose the limitations of claim 2, with Sridhar further disclosing the remaining limitations of claim 8, as follows:
8. The method of claim 2, 
wherein determining whether the calibration of the bandwidth is affecting the traffic flow comprises: 
determining whether round trip time has changed after the calibration of the traffic flow (Sridhar, Fig. 4 depicts a continuous loop of link monitoring, and paragraph [0068-0069] disclose that review of network traffic is performed continuously to obtain desired outcome of the network by using at least one shaper, while Sridhar, paragraph [0119] discloses a non-limiting example of a system that measure application BW (bytes/min), and also measures RTT (i.e., round trip time) every 250 ms).  


As to claim 9:
	Sridhar and Kokku disclose the limitations of claim 2, with Sridhar further disclosing the remaining limitations of claim 9, as follows:
9. The method of claim 2, 
wherein re-calibrating the at least one shaper comprises: 
iteratively amending the shaper by increasing or decreasing allocation based on whether a shaper speed is being met (Examiner notes that the claim term “shaper speed” does not have an explicit definition in the Applicant’s specification, hence under BRI, Examiner interprets the term to mean adjusting the shaper’s operation in a manner to help maximize the link bandwidth. Sridhar, Fig. 13 depicts a non-limiting example where before measuring the link bandwidth every predetermined interval, shaper’s actions are adjusted to achieve increase in per user bandwidth, with an explicit disclosure that if the bandwidth is not getting better then there is no increase in the shaper’s allocation, which supports an inference that the shaper’s actions of bandwidth allocation are amended by increasing or not, in order to meet the bandwidth objective set for the network).  


As to claim 11:
Sridhar discloses the following limitations of claim 11, as follows:
11. A system for link bandwidth management in a computer network, the system comprising: 
a learning module (Sridhar, Fig. 3 and paragraph [0069] discloses a module (e.g., analysis module 110) that reviews the network traffic, which Examiner interprets to be the learning module under BRI since it performs the disclosed function) 
configured to monitor link traffic flow for a predetermined amount of time (Sridhar, paragraph [0116] discloses that link capacity may be determined on predetermined intervals, with Examiner taking the broadest reasonable interpretation (BRI) that determining link capacity must necessarily involve monitoring link traffic flow); 
an analysis module (Sridhar, Fig. 3 and paragraph [0069] discloses an analysis module)
configured to measuring throughput of the link traffic flow (Sridhar, paragraph [0120] discloses that in a non-limiting example, system characteristics, such as per user values of RTT, Throughput and Loss is measured every predetermined time interval (e.g., 250 ms), with Examiner taking the interpretation under BRI that throughput of link traffic flow is the sum of all users throughput that utilize the traffic link)
and estimate the bandwidth based on the throughput (Sridhar, Fig. 6, reference 605 and paragraph [0118] depict/disclose a system that reviews (i.e., estimates) the link bandwidth on predetermined time intervals); and 
a calibration module (Sridhar, Fig. 3 and paragraph [0062] discloses an allocation module that associates an application’s traffic with a shaper (i.e., for fine-tuning or calibrating application’s traffic), with Examiner interpreting the allocation module as the calibration module since it performs the disclosed function)
configured to calibrate at least one shaper based on the estimated bandwidth (Sridhar, paragraph [0063] discloses that at least one shaper (e.g., shaper 115) allocates bandwidth per traffic class to shape the traffic of the network, with Examiner interpreting the allocation under BRI as fine-tuning or calibrating).   

Even though Examiner notes that all limitations of claim 11 mapped above are reasonably disclosed by the primary reference of Sridhar, but the secondary reference of Kokku further discloses and clarifies a few limitations, as follows:
configured to measuring throughput of the link traffic flow (Kokku, paragraph [0054] discloses that in a system (e.g., system 514), link throughput is estimated as the maximum achievable throughput of each link).
configured to calibrate at least one shaper based on the estimated bandwidth (Kokku, paragraph [0072] discloses that a shaper is calibrated by defining the dequeuing rate (i.e, shaping the traffic through this action) based on the determination of the link capacity (i.e., bandwidth) depending on one of two states of the link in a measuring time interval).  

Kokku is combinable with Sridhar because both belong to the same field of endeavor of traffic shaping of traffic on a particular link to optimize the available link capacity or bandwidth. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Sridhar to include the measurement of link throughput based on maximum achievable throughput, and to apply shaper rate setting techniques as disclosed by Kokku in order to make use of known techniques to improve similar methods, or products in the same way in a related field of endeavor (e.g., faster convergence to a desired link bandwidth as disclosed by Kokku (see, Kokku, paragraph [0076]) in a similar way).


As to claim 12:
	Sridhar and Kokku disclose the limitations of claim 11, with Sridhar further disclosing the remaining limitations of claim 12, as follows:
12. The system according to claim 11, further comprising: 
a monitoring module (Sridhar, Fig. 3 and paragraph [0069] discloses a module (e.g., analysis module 110) that reviews the network traffic, which Examiner interprets to be a monitoring module under BRI)
configured to monitor the link traffic flow after calibration (Sridhar, Fig. 4 depicts a continuous loop of link monitoring, and paragraph [0068-0069] disclose that monitoring or review of the network traffic is performed continuously in a loop) and 
determine whether the calibration of the bandwidth is affecting traffic flow (Sridhar, paragraph [0120] discloses that in a non-limiting example, a system measures values of RTT, Throughput and Loss based on an interval of time, that Examiner interprets as measuring effect on the traffic flow); and 
wherein the calibration module is further configured to re-calibrate the at least one shaper based on the effect to the traffic flow (Sridhar, Fig. 4 depicts a continuous loop of link monitoring, and paragraph [0068-0069] disclose that review of network traffic is performed continuously to obtain desired outcome of the network by using at least one shaper, in other words, fine-tuning or calibration is performed in a loop based on ongoing measurement of effect on traffic flows).  


As to claim 13:
	Sridhar and Kokku disclose the limitations of claim 11, with Sridhar further disclosing a further few limitations of claim 13, as follows:
13. The system of claim 11, wherein the analysis module is configured to measure the throughput of the link traffic flow by: 
disabling the at least one shaper for a predetermined period at predetermined intervals (Sridhar, Fig. 13 depicts a continuous loop of link monitoring with a disclosure of a non-limiting example in the figure that a PID controller applies the shaper for a predetermined period of time, which supports a reasonable inference that the shaper is not enabled continuously (in other words, disabled after predetermined intervals of time));
- 18-and estimating the bandwidth based on the highest throughput points (Sridhar, Fig. 13 depicts a non-limiting example where before measuring the link bandwidth every predetermined interval, shaper’s actions are adjusted to achieve increase in per user bandwidth (consequently, an inference is supported that total link bandwidth of all users is increased), thus, the link bandwidth estimation is inferred to occur on highest throughput points).  
Sridhar does not directly disclose the following limitation of claim 3:
determining a highest throughput point at each predetermined interval.
However, Kokku, in the same field of endeavor, discloses the remaining limitation of claim 3, as follows:
determining a highest throughput point at each predetermined interval (Kokku, paragraph [0053] discloses that a capacity monitor module estimates the maximum throughput of a data link by computing the maximum throughput for each user).

Regarding claim 3, the same motivation to combine Kokku with Sridhar utilized in claim 1 is equally applicable in the instant claim.


As to claim 14:
	Sridhar and Kokku disclose the limitations of claim 13, with Sridhar further disclosing the remaining limitations of claim 14, as follows:
14. The system of claim 13, 
wherein the predetermined period is minutes (Sridhar, Fig. 13 depicts a continuous loop of link monitoring with a disclosure of a non-limiting example in the figure that a PID controller applies the shaper for a predetermined period of 5 minutes) and 
the predetermined intervals are hours (Sridhar, paragraph [0116] discloses that link capacity may be determined on predetermined intervals, for example, hourly).  
  

As to claim 15:
	Sridhar and Kokku disclose the limitations of claim 13, with Kokku further disclosing the remaining limitations of claim 15, as follows:
15. The system of claim 13 wherein the estimating the bandwidth based on the highest throughput points comprises a rolling averaged based on a predetermined number of previous highest throughput points (Kokku, paragraph [0058] discloses that a capacity monitor module measures the observed throughput or capacity of each link by using a moving average of the time needed to transmit a packet with fixed size (i.e., rolling average), with Examiner interpreting the well-known in the field terms bandwidth and capacity such that bandwidth is measure of capacity of a link, hence, a disclosure about measuring capacity is applicable in the similar manner to measuring bandwidth).


As to claim 16:
	Sridhar and Kokku disclose the limitations of claim 13, with Kokku further disclosing the remaining limitations of claim 16, as follows:
16. The system of claim 13 wherein the estimating the bandwidth based on the highest throughput points comprises a weighted average favoring the more recent highest throughput points (Kokku, paragraph [0055] discloses that a capacity monitor module measures the observed throughput of each link by using an exponential weighted moving average, with Examiner interpreting the terms bandwidth and capacity that are well-known in the field such that bandwidth is measure of capacity of a link, hence, a disclosure about measuring capacity is applicable in the similar manner to measuring bandwidth).  


As to claim 17:
	Sridhar and Kokku disclose the limitations of claim 12, with Sridhar further disclosing the remaining limitations of claim 17, as follows:
17. The system of claim 12, wherein the monitoring module is further configured to determine whether packet loss has changed after the calibration of the traffic flow (Sridhar, Fig. 4 depicts a continuous loop of link monitoring, and paragraph [0068-0069] disclose that review of network traffic is performed continuously to obtain desired outcome of the network by using at least one shaper, while Sridhar, paragraph [0119] discloses a non-limiting example of a system that measure application BW (bytes/min), and also measures Loss (i.e., packet loss) every 250 ms).  


As to claim 18:
	Sridhar and Kokku disclose the limitations of claim 12, with Sridhar further disclosing the remaining limitations of claim 18, as follows:
18. The system of claim 12, wherein the monitoring module is further configured to determine whether round trip time has changed after the calibration of the traffic flow (Sridhar, Fig. 4 depicts a continuous loop of link monitoring, and paragraph [0068-0069] disclose that review of network traffic is performed continuously to obtain desired outcome of the network by using at least one shaper, while Sridhar, paragraph [0119] discloses a non-limiting example of a system that measure application BW (bytes/min), and also measures RTT (i.e., round trip time) every 250 ms).  

 As to claim 19:
	Sridhar and Kokku disclose the limitations of claim 12, with Sridhar further disclosing the remaining limitations of claim 19, as follows:
19. The system of claim 12, wherein when re-calibrating the at least one shaper, the calibration module is configured to: iteratively amend the shaper by increasing or decreasing allocations based on whether a shaper speed is being met (Examiner notes that the claim term “shaper speed” does not have a corresponding definition in the Applicant’s specification, hence Examiner interprets the term to mean adjusting the shaper’s operation in a manner to help maximize the link bandwidth. Sridhar, Fig. 13 depicts a non-limiting example where before measuring the link bandwidth every predetermined interval, shaper’s actions are adjusted to achieve increase in per user bandwidth, with an explicit disclosure that if the bandwidth is not getting better then there is no increase in the shaper’s allocation, which supports an inference that the shaper’s actions of bandwidth allocation are amended by increasing or not, in order to meet the bandwidth objective set for the network).  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0112483 A1 (hereinafter, "Sridhar") in view of US 2010/01 89063 A1 (hereinafter, "Kokku"), in further view of non-patent literature: S. Walsh, E. Garcia and S. Sezer, "Assessing the impact of rainfall on system bandwidth for broadband fixed wireless applications," Advanced Industrial Conference on Telecommunications/Service Assurance with Partial and Intermittent Resources Conference/E-Learning on Telecommunications Workshop (AICT/SAPIR/ELETE'05), 2005, pp. 279-283, doi: 10.1109/AICT.2005.31 (hereinafter, "Walsh").  

As to claim 10:
	Sridhar and Kokku disclose the limitations of claim 1.  However, neither Sridhar nor Walsh disclose the following limitation of claim 10:
10. The method of claim 1, wherein the bandwidth of the link traffic flow is affected by atmospheric factors
	However, Walsh, in the same field of endeavor of both Sridhar and Walsh of optimizing system bandwidth in the presence of non-ideal channel conditions or different traffic classes, discloses the remaining limitation of claim 10, as follows:
wherein the bandwidth of the link traffic flow is affected by atmospheric factors (Walsh, page 280, Section 2 discloses that wireless link bandwidth is susceptible to wea9ther conditions, e.g., rainfall (i.e., atmospheric factors), with Examiner taking the interpretation that under BRI a network traffic link may be a wireless link).  

Walsh is combinable with Sridhar and Kokku because all three belong to the same field of endeavor of optimizing system bandwidth through mitigating different factors affecting traffic flow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Sridhar and Kokku to include the technique of mitigating the adverse effect of weather conditions on link bandwidth when the link is wireless in nature, as disclosed by Walsh, in order to make use of known techniques to improve similar methods, or products in the same way in a related field of endeavor (e.g., to provide mitigating measures for links affected by atmospheric conditions as disclosed by Walsh to improve link bandwidth as disclosed by Sridhar and Kokku in a similar way).


As to claim 20:
	Sridhar and Kokku disclose the limitations of claim 11.  However, neither Sridhar nor Walsh disclose the following limitation of claim 20:
20. The system of claim 11, wherein the bandwidth of the link traffic flow is affected by atmospheric factors.
However, Walsh, in the same field of endeavor of both Sridhar and Walsh of optimizing system bandwidth in the presence of non-ideal channel conditions or different traffic classes, discloses the remaining limitation of claim 10, as follows:
wherein the bandwidth of the link traffic flow is affected by atmospheric factors (Walsh, page 280, Section 2 discloses that wireless link bandwidth is susceptible to weather conditions, e.g., rainfall (i.e., atmospheric factors), with Examiner taking the interpretation that under BRI a network traffic link may be a wireless link).  
Regarding claim 20, the same motivation to combine Walsh with Sridhar and Kokku utilized in claim 10 is equally applicable in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412